           Case 1:19-cr-10081-IT Document 93 Filed 03/25/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA              )                                     19-cr-10081-IT
                                      )
             v.                       )
                                      )
11. JORGE SALCEDO,                    )
                                      )
                  Defendant           )

ASSENTED-TO MOTION OF DEFENDANT JORGE SALCEDO TO MODIFY CONDITIONS OF RELEASE

       Defendant Jorge Salcedo hereby moves this Court to modify his conditions of pretrial

release to substitute an unsecured appearance bond in the amount of $50,000 in place of the

current bond of $250,000 secured by a full deeding of his residence in Los Angeles. Mr. Salcedo

seeks to sell his residence to obtain funds to support his family and for defense costs. He

agrees that after satisfying the mortgage and sale expenses, he will either place $200,000 of the

proceeds of the sale in an escrow with interest at the direction of the U.S. Attorney’s Office,

assuming his personal account at City National Bank is unfrozen by the government; or

alternatively, will place $200,000 minus the amount seized by the government from the City

National Bank in an escrow with interest. The escrowed amount will either be forfeited or

returned to Mr. Salcedo depending on the outcome of the matter.

                                          CONCLUSION

       For these reasons, Mr. Salcedo respectfully requests that his conditions of release be

modified to vacate the current bond of $250,000 secured by the residence, and to substitute an

unsecured appearance bond in the amount of $50,000.




                                                 1
           Case 1:19-cr-10081-IT Document 93 Filed 03/25/19 Page 2 of 2



                                    RULE 7.1 CERTIFICATION

       Pursuant to Rule 7.1, I hereby certify that I this day conferred with AUSA Eric Rosen and

the U.S. Probation Service, who agree to the proposed modification.

Dated: March 25, 2019                        By:          /s/ Susan G. Winkler _______
                                                       Thomas C. Frongillo
                                                       BBO #180690 |(617) 401-7289
                                                       Susan G. Winkler
                                                       BBO # 530682|(617) 902-0075
                                                       Pierce Bainbridge Beck Price & Hecht LLC
                                                       One Liberty Square, 13th Floor
                                                       Boston, MA 02109
                                                       tfrongillo@piercebainbridge.com
                                                       swinkler@piercebainbridge.com



                                      Certificate of Service

       I hereby certify that I this day provided the foregoing pleading to counsel of record by
ECF notice.

March 25, 2019                                         __/s/ Susan G Winkler__________
                                                       Susan G. Winkler




                                                   2
